Citation Nr: 1119945	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-16 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Newark, New Jersey, Regional Office (RO), which granted service connection for PTSD and awarded a 50 percent evaluation effective January 1, 1999.  The Veteran appealed the assigned rating.  The Board remanded this case back to the RO for further development in September 2007, June 2008, and September 2009.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

3.  The Veteran's service-connected disabilities (PTSD rated 50 percent, ear infection rated 10 percent, tinnitus rated10 percent, and psoriasis rated10 percent) are rated 60 percent combined, and are not shown to be of such severity as to preclude his participation in any regular substantially gainful employment. 



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD were not met.  See 38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  The requirements for a TDIU rating are not met, and a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also includes notification provisions.  This information was provided to the Veteran by correspondence in May 2003, September 2007, and October 2009.  The letters informed the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  His VA disability treatment records have been obtained and associated with the claims file.  The claim was last readjudicated in a March 2011 Supplemental Statement of the Case.

Further, the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  This information was provided to the Veteran in correspondence dated in correspondence dated March 2006, September 2007, and October 2009.

VA has obtained the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the Veteran's psychiatric disorder.  Additionally, the Veteran was afforded multiple VA examinations that were fully adequate for the purposes of determining the symptoms and severity of his PTSD.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds the available medical evidence is sufficient for an adequate determination, and duty to assist and notification provisions of the VCAA have been fulfilled.

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  See Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service- connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  See 38 C.F.R. § 4.14 (2010).

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 4.3 (2010).

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).



General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently; appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The nomenclature employed in the schedule is based upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Do not include impairment in functioning due to physical (or environmental) limitations.

60
?
?
51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
50
?
?
41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2010).

Where a veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2010).

The Court has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.

Factual Background and Analysis

The Veteran's DD Form 214 reflects that his military occupational specialty was 91B10 (Medical Non-commissioned Officer), and that he served in Southwest Asia from August 1990 to April 1991.  

During a June 2003 VA PTSD examination, the Veteran discussed stressors from being in Panama and in Desert Storm where he saw dead bodies, and had to pick up body parts.  He reported subjective symptoms including nightmares, flashbacks, hypervigilance, and a startle response to loud noises.  He indicated he had symptoms of depression four to five times per week spanning over many years.  He related that he used to work as a medical assistant until he was fired in 2002 due to "problems getting along with people."  He reported he was never married, had a relationship with a lady friend in the past, and lived alone.  The examiner noted it appeared the Veteran had few friends.  Mental status examination findings were noted as casually dressed; cooperative, depressed mood; blunted affect; normal speech; no perceptual problems; normal thought process and content; no suicidal or homicidal ideation; oriented to person, place, and time; fair insight and judgment; and fair impulse control.  The Veteran reported he spent a lot of time sleeping.  He stated he was looking for a job and he appeared isolative.  He related he had few friends and had some contact with his sister.  The diagnosis was PTSD and a GAF score of 45 was assigned.  The examiner opined that the Veteran's psychiatric problem did not prevent him from getting employment.

VA outpatient mental health records reflect that in December 2004, the Veteran was seen to renew his medications.  He was currently studying to be a pharmacy technician, and expected to complete school the following year.  In an October 2005 VA mental health note, the Veteran screened positive for depression and a GAF score of 60 was assigned.  An October 2005 VA mental health record noted the Veteran was enrolled in pharmacy technician school to be completed in March 2006.  He requested an increase in his medication, as the current dose was not effective.  In a March 2006 VA mental health note, a GAF score of 60 was assigned.  

During a May 2006 VA PTSD examination, the Veteran reported subjective symptoms including nightmares, flashbacks, hypervigilance, easy startle reflex, depression, irritability, lack of motivation, decreased energy, and decreased concentration.  He indicated he had these symptoms for many years and had them on most days.  He did not report any remissions.  The examiner noted the symptoms seemed moderately severe in nature.  The Veteran reported he was out of work for the past four years.  He stated that he tried to look for a job, but he was unable to get one.  He indicated he worked as a medical assistant in the past, but he had problems getting along with the people he worked with.  He mentioned he completed several technical courses, such as pharmacy technician, sonographer, and ultrasound technician courses.  He lived alone and occasionally talked to his father.  He appeared to isolate himself and did not mingle with a lot of people.  Mental status examination findings were noted as casually dressed; cooperative; depressed mood; blunted affect; normal speech; no perceptual problems; normal thought process and content; no suicidal or homicidal ideation; oriented to person, place, and time; fair insight and judgment; and fair impulse control.  The Veteran reported he spent his time mostly at home, but he sometimes went to the library.  He appeared to lack motivation in doing things.  He mentioned he was looking for a job, and he acknowledged he was able to take care of his activities of daily living.  The diagnosis was PTSD and a GAF score of 45 was assigned.  The examiner noted the Veteran had moderately severe symptoms, and problems at work, as well as in his relationships.  The examining psychologist opined that the psychiatric problem did not prevent the Veteran from getting employment.

In a July 2006 VA outpatient mental health note, a GAF score of 58 was assigned. A September 2006 VA primary care treatment note listed the Veteran's occupation as "unemployed, used to work as a medical tech."  In a November 2006 VA mental health note, the Veteran said he did not notice any improvement with prescribed Zoloft and was interested in stopping his medication and beginning individual psychotherapy sessions.  He reported feeling depressed with no motivation or energy to do anything, anhedonia, and very poor sleep.  He stated that his PTSD symptoms improved somewhat and did not bother him as much as not having the desire to do anything with his life.  He denied feeling hopeless, but admitted to feelings of worthlessness.  He acknowledged passive suicidal ideations at times, but denied any active intent or plan to hurt himself.  He denied any homicidal ideations, and psychotic, delusional, or manic symptoms.  Mental status examination findings were noted as poor grooming, calm, passively cooperative, fair eye contact with no psychomotor agitation or retardation, low volume speech at a normal rate, depressed mood, restricted affect, and logical and goal-oriented thought process.  The Veteran denied any suicidal or homicidal ideations, intent, or plan, and perceptual disturbances.  Insight and judgment were limited, impulse control was good, and cognition was grossly intact.  He was alert and oriented in all spheres.  The diagnoses were PTSD and a depressive disorder, not otherwise specified.  

A January 2007 VA mental health note documented the Veteran's reported preoccupation with feeling safe since his separation from service.  He stated he experienced occasional flashbacks and dreams, hypervigilance, and avoidance of crowds or chaotic situations.  His mood appeared anxious and his affect was constricted.  He made little eye contact during the interview.  He denied suicidal or homicidal ideation.  

In a September 2007 VA mental health note, the Veteran reported he worked as a home health aide.  He indicated he had not taken his medication in three weeks and experienced anger for no reason, had increased irritability, felt stressed out, and felt depressed.  He described his sleep as "so so" and felt his energy levels were better when he took Wellbutrin.  Mental status examination findings were listed as alert, awake, oriented in three spheres, cooperative, fluent speech, irritable mood, full affect, linear thought process, and fair insight and judgment.  He denied suicidal or homicidal ideations and auditory or visual hallucinations.  The diagnosis was chronic PTSD, and a GAF score of 45 was assigned.

In a February 2008 VA PTSD examination, the examiner noted his decision was made upon an extensive work history from the Veteran due to the absence of a claims file for review.  The Veteran related he had been in psychiatric treatment for a little over one year.  He did not see a regular therapist, but he went to a psychiatrist every 90 days for refills on prescribed medication.  He admitted to a variety of ongoing psychiatric symptoms, all of which the examiner believed represented an under reporting due to the Veteran's flattened affect, blunted speech, and restrictive ability to communicate.  The Veteran reported he had no desire to do anything and stated, "I don't feel good mentally.  There's not much to do."  He acknowledged recurring thoughts and flashbacks to his time in service, and stayed up most of the night.  He isolated himself and stayed by himself most of the time.  He stated that he felt uncomfortable with other people and he preferred to be by himself.  He described an instance when his medication ran out and he became very angry and very impatient, but those symptoms were controlled by medication.  He stated that he did not want to put up with people, and he found that being with people was extremely upsetting.  He acknowledged problems sleeping and stated, "Most of the night I stay up, I don't fall asleep until 4 a.m.  Then I wake up at 7 a.m."  He said he thought about suicide more often in the past few months.  He related that he never tried to kill himself, but he became very depressed and thought suicide might be the only answer.  He experienced anxiety, especially when he was exposed to people and in social situations.  He stated that when he saw news or other events concerning the current war, he became very upset.  

Mental status examination revealed appropriate appearance; cooperative behavior; cooperative and slow attitude; retarded motor activity; depressed mood; extremely constricted, blunted, apathetic, and neutral affect; no animation; and delayed and soft speech.  The examiner noted there was no spontaneous provision of information and he had to question the Veteran repeatedly and coax speech to gain information.  There was no evidence of perceptual impairments, impaired thought content, hallucinations, delusions, or ideas of reference.  The Veteran was oriented to time, place, and person, and there was no evidence of homicidal thought or ideation.  There was evidence of suicidal ideation, but there were no plans to act on it.  The Veteran stated he believed suicide may represent a solution or an answer to his inability to function or his difficulty with symptoms.  Memory and concentration skills appeared intact, and judgment appeared appropriate.  Insight appeared limited, but the examiner felt this could be a function of a blunted ability to express himself.

The Veteran reported he did not do anything productive with his leisure time.  He indicated he read books and "that's about it."  He stayed home and read books when he was not attending therapy or working.  He reported he used to have some hobbies, including painting, stamp collecting, and going to museums, but he no longer felt his hobbies had "any value."  With regard to his occupational history, the Veteran stated that following service, he completed courses at a vocational school and received training as a pharmacy technician.  He completed one year of coursework and had a pharmacy technician degree, but said he could not "seem to get a job in that field."  From 2000 to 2004, the Veteran indicated he worked as a technical associate (or medical assistant) in a hospital.  He reportedly drew blood, performed electrocardiograms, and transported patients.  From 2004 until 2006, he stated he was out of work and unable to work.  He stated for the past year, he had worked as a home health aide.  He worked between three and five days per week and reported he was not working up to his potential.  He stated that he did not perform job duties that he found challenging.  He mentioned that it was an easy job and he had more education than a home health care aide required, but he did not see any way of changing it.  He expressed he felt he would be a home health aide for the rest of his life.  The Veteran stated he had six brothers and sisters and indicated he had routine minimal contact with them.  The examiner related that it did not appear the Veteran had a close relationship with any of his siblings.  The Veteran reported he stayed in contact with his father and he had occasional contact with his uncle.

The examiner summarized his findings and opined that the Veteran appeared to experience most of the symptoms associated with PTSD.  He noted the symptoms were considered to represent a minimal description of the Veteran's current problems as based upon a severely blunted and restricted affect.  The diagnosis was chronic PTSD and a GAF score of approximately 59 was assigned.  The examiner summarized that the Veteran was able to work and maintained employment between three to five days per week, depending on the demand for his service; however, he had ongoing and frequent psychiatric symptoms.  The examiner noted the Veteran was unable to socialize, people caused him severe anxiety, he relied on medication to control his symptoms, and he was chronically underemployed.  

In a February 2008 VA general medical examination, the Veteran reported he worked as a home health aide for one year after 2002.  He stated he was unemployed for the last week.  He related he worked as a medical assistant at a hospital for two years between 2000 and 2002.  He studied to become a pharmacy technician full-time after 2002, and completed the coursework in two years.  

In a November 2008 VA PTSD examination, the examiner reviewed the claims file and supplementary information provided by the Veteran.  The Veteran stated he continued to have vivid memories of his war experience; however, he stated that since he had been on medication, the memories became somewhat more distant and the emotional intensity was somewhat decreased.  He related that he stopped worrying about his symptoms constantly.  He reported he manifested ongoing sleep disturbance and had problems falling asleep, experienced wakeups during the night, had recurring bad dreams, and experienced night sweats.  He experienced a startle response, but stated there was some improvement.  He said he was still extremely alert all the time, startled, and was extremely hypervigilant and hyperaware of his immediate surroundings, his exits, and entrances.  He related his belief that he would not get over these symptoms, despite medication, because it was part of being alert and part of his life experience.  The Veteran acknowledged he tended to avoid stimuli that reminded him of his war experiences and stated it still disturbed him somewhat.  He reported he still isolated, but he had found contact with some people he went to school with.  He did not go out regularly, but the examiner felt the Veteran appeared less isolative than he was during the February 2008 VA PTSD examination.  The Veteran mentioned that he continued to experience mood swings, but, with his medication, they were not as severe.  

Mental status findings were noted as appropriately groomed and dressed; cooperative attitude; calm and subdued motor activity; somewhat flat mood; blunted and constricted affect; normal speech; orientation to person, place, and time; and intact memory and concentration, reasoning, judgment, impulse control, and insight.  There was no evidence of perceptual impairment or thought disorder.  There was an absence of either suicidal or homicidal ideation.  The Veteran was not in a relationship at the time of the examination, but he hoped to work on dating.  He stated his relationship with his brothers and sisters was okay, but he did not appear to maintain regular contact with them.  He maintained regular contact with his father, and in fact, lived with him.  The Veteran indicated there was some mild improvement in his tolerance of crowded situations, and stated medication helped him feel a little more detached from malls or crowded places.  The examiner noted it appeared the Veteran isolated and did not have much in the form of socialization, recreational, or leisure activities.  The diagnosis was chronic PTSD, moderate in severity, and experienced on a daily basis.  A GAF score of 59 was assigned.  

The examiner opined that the Veteran appeared to be capable of maintaining full-time employment without restrictions so long as he continued his medication, based upon the Veteran's success in school and his ability to secure a practicum site to complete his training.  The examiner noted that the Veteran experienced some degree of moderately flattened affect and some degree of heightened arousal, but he appeared to be fully employable and expected to begin new employment the Monday following the evaluation.  The examiner summarized his findings and stated the Veteran experienced some degree of improvement since his evaluation in February 2008 with regard to occupational goals; however, current symptoms still appeared to be in the range of moderate severity, even with current medications.

In a November 2008 VA mental health note, the Veteran reported he did not feel well after running out of medication two weeks prior.  Since he stopped taking Zoloft and Wellbutrin, he reported headaches, tiredness, and dizziness.  He indicated he was more angry, more edgy, and unable to concentrate as much while he was off his medication.  He noted stress with his living situation, his father, his sister, and working full time.  He denied suicidal thoughts and exhibited no psychotic symptoms.  Mental status examination findings were listed as alert; awake; oriented in three spheres; cooperative; fluent speech; anxious mood; dysphonic; full affect; linear thought process; and fair insight and judgment.  The diagnosis was chronic PTSD and depression not otherwise specified.  

In a November 2008 VA primary care outpatient note, the Veteran reported he worked as a home health aide five to seven days per week.

In a February 2009 VA primary care outpatient note, the Veteran reported he felt anxious at times due to PTSD.  He related he was unemployed and he was going back to school for a medical assistance course.  On objective examination, the Veteran was well-groomed and spoke with poor eye contact.  

In a February 2009 VA mental health note, the Veteran reported he was always anxious and worried about everything.  He stated he wanted "some miracle pill that would make it disappear."  He indicated he was in school and doing "okay."  He related he had some issues with his father and sister.  He reported he took his medications as prescribed, and Wellbutrin gave him more energy and he was doing more things.  He described his sleep as "so so" and denied helpless feelings.  He reported no suicidal thoughts and acknowledged nightmares, but stated they were not as bad.  Mental status examination findings were noted as alert; awake; oriented in three spheres; cooperative; fluent speech; anxious mood; full affect; linear thought process; and fair insight and judgment.  He denied auditory and visual hallucinations, and suicidal and homicidal ideation.  

In a December 2009 VA mental health note, the Veteran reported he lived with his father and was very isolated.  He related he had some financial difficulties and was unable to finish his courses.  He expressed hope to finish his classes in the next few months and to try to look for a job.  He reported he got very depressed sometimes and anhedonic with no energy.  He said he tried to come out of it slowly.  He related that since being on Wellbutrin, he seemed to have more energy than before and he was able to do things.  He indicated he had some nightmares periodically.  He had no psychotic symptoms.  Mental status examination findings were listed as alert, awake, oriented to three spheres, cooperative, fluent speech, anxious mood, full affect, linear thought process, and fair insight and judgment.  He denied auditory and visual hallucinations and suicidal and homicidal ideation.  The diagnoses were PTSD and major depressive disorder.  

In a February 2009 VA mental health suicide risk assessment note, the Veteran displayed no evidence of suicidal ideation.  There was minimal indication of impulsivity.  

An April 2010 VA mental health report noted the Veteran had a euthymic mood and logical thinking.  He noted no symptoms suggestive of mania, and had no active hallucinatory symptoms.  Reality testing was intact.  The Veteran denied suicidal or homicidal ideations, intentions, or plans, and did not exhibit signs of extreme irritability, mood lability, severe anxiety, obsessionality, uncontrolled pain, despondency, or hopelessness.  Mental status examination findings were noted as calm and cooperative; fair eye maintained; normal psychomotor movements; normal rate, rhythm, and volume of speech; euthymic mood; somewhat diminished range of affect; generally linear and logical thought process; no active auditory or visual hallucinations; and fair cognition, insight, and judgment.  A GAF score of 57 was assigned.  An April 2010 addendum noted the Veteran continued to have guarded behavior in public, such as sitting with his back to the wall, and other type of avoidance behaviors.  

In an April 2010 VA mental health note and psychosocial assessment, the Veteran reported he resided with his father, who was medically ill.  He had six brothers and two sisters and his relationship with his living siblings was distant.  He related he was currently in school to become a medical assistant.  He stated he would graduate in one month and he expressed concern about finding a job and being able to function once he found a job.  He compared himself to his peers and felt they were more successful.  He related that a catalyst for his depression had been his lack of employment.  He explained that once he became employed, he would no longer be depressed.  He related that he had trouble interacting with others, especially at school, and he was worried about how he would interact with others once he became employed.  He described having poor motivation, increased irritability, and low self esteem.  He reported feeling anxious all of the time, and expressed that he liked to have his back against the wall at all times.  He indicated his prescribed medications were not working as well as they had in the past.  

Mental status examination findings were listed as alert and oriented in three spheres; depressed and anxious mood; congruent affect; appropriate appearance; poor eye contact; pressured speech; unremarkable memory; and fair insight and judgment in response to his need for treatment.  He reported his sleep and appetite were good.  The Veteran denied suicidal and homicidal ideation and auditory and visual hallucinations.  The examiner noted the Veteran was preoccupied with finding a job, especially at the VA.  The diagnoses were PTSD and depressive disorder not otherwise specified, and a GAF score of 55 was assigned.  

In a June 2010 VA mental health note, the Veteran indicated he paid the balance owed to an ultrasound school he attended and was being sent a certificate of completion.  He discussed how his depressive symptoms decreased since he had prospects for employment.  He related that he spent his days looking for a job, going to the library, and going to New York to sightsee.  He stated he volunteered at a soup kitchen and indicated that although his social skills were still awkward, he functioned better overall.  His mood was good and affect was congruent.  He denied any suicidal or homicidal ideations.  

In a September 2010 VA mental health note, the Veteran expressed that he was looking forward to getting a job and that he was willing to move.  His mood was euthymic and logical thinking.  He noted no appetite change, significant weight changes, or symptoms suggestive of mania.  He had no active hallucinatory symptoms and reality testing was intact.  He denied suicidal or homicidal ideations, intentions, or plans, and did not exhibit signs of extreme irritability, mood lability, severe anxiety, obsessionality, uncontrolled pain, despondency, or hopelessness.  Mental status examination revealed fair eye contact, generally normal psychomotor movements, normal speech, euthymic mood, somewhat diminished range of affect, a generally linear and logical thought process, and fair cognition, insight, and judgment.  He denied auditory or visual hallucinations.  He appeared calm and cooperative, and denied suicidal or homicidal ideations, intent or plan.

A June 2010 VA report of contact documented a phone call from the Veteran in which he stated he applied for employment with a VA Medical Center and inquired if his disability would inhibit hiring.  He was referred to the hiring manager.

During an October 2010 VA PTSD examination report, the examiner explained he knew the Veteran well, as it was the third time he evaluated him.  The examiner stated the Veteran demonstrated absolutely no change in symptoms from his last examination in November 2008.  The Veteran reported he continued to live with his father and he continued to seek employment.  He stated he was not involved in any significant relationships since November 2008.  At the time of the last examination, the Veteran had completed his course work as a certified medical assistant and needed to complete his field work in order to become eligible for employment.  He completed his field work in a private doctor's office in March 2010, despite plans to complete the field work at another facility, and was seeking employment.  He sent out a variety of job applications and applied to various positions at private doctors' offices and the VA.  He stated he spent most of his free time seeking employment and felt that if he could find a job, everything would be better.  The Veteran reported he was a volunteer at a soup kitchen.  He related that he engaged in sightseeing and enjoyed going to the park in Jersey City.  He admitted that most of his free time was spent researching and going on job interviews.  The examiner noted the Veteran continued to remain fully independent with regard to all activities of daily living.  

The Veteran stated he continued to have vivid memories and some sleep disorder.  He continued to be extremely hypervigilant with a moderate startle response, and continued to avoid cues and triggers that evoked memories of his experiences as a combat medic.  He displayed extremely blunted and constricted affect.  The examiner opined that the Veteran may experience a personality disorder, separate from his PTSD, which may serve as an explanation as to why the Veteran had some difficulty finding employment or completing his field work.  The examiner felt the Veteran did not present well for an interview.  He was unable to maintain eye contact, he looked down, and had an extremely flattened affect.  These symptoms were not seen as a byproduct of PTSD.  

Mental status examination revealed difficulty maintaining eye contact.  The examiner noted the Veteran looked down throughout the entire examination with restricted emotions.  He was alert, cooperative, able to engage in conversation, and was responsive to questions where appropriate.  Thought content was appropriate to the examination and he did not display any evidence of thought disorder.  He denied suicidal or homicidal ideation, and he was oriented to time, place, and person.  Abstract thinking, memory, concentration, judgment, impulse control, and insight were all intact.  The diagnosis was PTSD and a GAF score of 58 was assigned.  The examiner opined that with regard to occupational and social impairment, the Veteran demonstrated reduced reliability and productivity.  The examiner noted he exhibited some degree of isolation, flashbacks, sleep disorder, and heightened arousal with flattened affect.  However, he was actively seeking employment, managing to interact socially, and did not exhibit any extreme deficiencies that would prevent him from being able to interact with other people.  The examiner felt there were no substantial changes since the November 2008 VA PTSD examination, and in the Veteran's own words, he believed that all of his symptoms would go away if he were able to find gainful employment.  

Increased Rating for PTSD

In order for a rating of 70 percent to be awarded for PTSD, there must be evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently; appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

In the present case, the symptoms as described above were not present.  The Board notes the June 2003, May 2006, February 2008, November 2008, and October 2010 VA PTSD examinations, and various VA mental health notes which described the Veteran as oriented to person, time, and place; indicated normal speech; linear and goal-directed thoughts; and fair judgment and insight.  Near-continuous panic or depression affecting his ability was not reported, and the Veteran denied suicidal or homicidal ideation throughout the record, with the exception of a November 2006 VA mental health note and during a February 2008 VA PTSD examination.  In the November 2006 note, the Veteran acknowledged passive suicidal ideation at times, but denied any active intent or plan to hurt himself.  During the February 2008 VA examination, the Veteran said he thought about suicide in the past few months, but related that he never tried to kill himself.  He reported he became very depressed at times and felt suicide may represent a solution or answer to his inability to function or his difficulty with symptoms.  The examiner noted there were no plans to act on his suicidal ideations.  During a November 2008 VA PTSD examination, the Veteran acknowledged that his mood swings were not as severe with his medication, and the examiner noted an absence of suicidal ideations.  

There were no periods of impaired impulse control (such as unprovoked irritability with periods of violence) noted on any examination, nor did the Veteran describe violent outbursts.  He has been described as appropriately groomed, so neglect of personal appearance and hygiene are not an issue.  The record is replete with instances in which the Veteran described taking and completing technical courses for medical assistance, medical technology, sonography, pharmacy assistance, etc.  Though the Veteran claimed he had difficulty working with other people, in the October 2010 VA PTSD examination report, a VA examiner, who evaluated the Veteran on three separate occasions, opined that the Veteran demonstrated reduced reliability and productivity with regard to occupational and social impairment.  He noted that the Veteran was actively seeking employment, managing to interact socially, and did not exhibit any extreme deficiencies that would prevent him from being able to interact with other people.  Finally, the Veteran related that he had a relationship with his father and uncle, indicating an attempt to establish and maintain effective relationships.  Clearly, the Veteran suffers from some social and occupational impairment due to his PTSD; however, the extent of his impairment for this time period is contemplated by the assigned 50 percent rating.  

The Veteran's GAF scores have ranged from 45 to 60 throughout the record.  The scores of 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The scores of 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The GAF score reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. § 4.125.  The Board is cognizant that a Global Assessment of Functioning score is not determinative by itself.  The Board notes that an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the VA disability rating to be assigned.  Rather, the evaluation is based on consideration of all of the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  Here, the Board feels the Veteran's moderate to severe symptoms, as contemplated by the assigned GAF scores, clearly fall within the assigned 50 percent rating.

The Board recognizes that the Veteran is competent, particularly as a trained medic, medical assistant, home health aide, etc., to identify some of his symptoms related to his psychiatric disability.  However, it notes that the Veteran has not received formal psychiatric training.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

As discussed above, the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno at 469-70.  In this case, no medical expert with specialized knowledge or training described the criteria for a rating greater than 50 percent.  To this extent, the appeal is denied.   

Finally, the Board has also considered whether referral for extraschedular consideration is suggested by the record.  In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the disability picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  The Board finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to his PTSD, that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  Thus, it is concluded that the Veteran's impairment is contemplated by the schedular rating assigned, particularly when the symptoms of the disability falls squarely in the 50 percent evaluation.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service- connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

In this case, the Veteran contends that he is unemployable due to his service-connected PTSD.  The Veteran currently receives a total 60 percent rating for his service connected disabilities.  He is rated 50 percent for PTSD, 10 percent for an ear infection, 10 percent for tinnitus, and 10 percent for psoriasis.  As such, he does not meet the schedular criteria for consideration of a TDIU.  See 38 C.F.R. § 4.16(a) (2009).  However, as stated above, total disability ratings for compensation may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  

The central inquiry is "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's non-service-connected disabilities on his ability to function.

Despite the Veteran's assertions, there is no VA medical examination of record providing an opinion as to whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  The Board notes the October 2010 VA examiner's opinion that the Veteran demonstrated reduced reliability and productivity with regard to occupational and social impairment.  He noted that the Veteran was actively seeking employment, managing to interact socially, and did not exhibit any extreme deficiencies that would prevent him from being able to interact with other people.  Further, VA examination reports dated in June 2003 and May 2006 found that the psychiatric problem did not prevent the Veteran from getting employment.  In a February 2008 VA examination, the examiner noted the Veteran's training as a pharmacy technician and work as a medical assistant and a home health aide.  In a November 2008 VA examination, the examiner opined that that the Veteran appeared "to be capable of maintaining full time employment without restrictions so long as he continued his medication" (emphasis added), based upon the Veteran's success in school and his ability to complete his training.  Additionally, the Board notes continuous periods of full time employment and school throughout the record that suggest the Veteran is able to secure and follow a substantially gainful occupation, consistent with his education and experience.

For the foregoing reasons, the Veteran's appeal for entitlement to TDIU is denied.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.

Entitlement to TDIU is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


